Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Status of Claims
	Claims 10 and 12-18 are pending. Claim 10 is amended.  

Information Disclosure Statement
The information disclosure statement filed 12/07/21 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.
	The foreign patent documents contain no English translation and are therefore not considered.


Response to Arguments
	Applicant’s arguments with regard to the 101 rejection of the claims have been considered and are persuasive.
	The examiner asserts that the claims recite a practical application of an abstract idea. The claims recite the processing of a notional-based buy order from a client comprising a fractional share component and processing the fractional share component on a FIFO basis through a queue. When the order reaches the top of the queue the fractional share component is recalculated and the recalculated amount is sent to a second queue after a trade of a whole share component of the buy order is executed through a broker. If the fractional share component amount is held in a fractional shares database the fractional share component amount is purchased from the fractional shares database (inventory). The fractional share component is then adjusted in terms of the amount of the notional-based buy order and reported to the first participant. The buy of the shares and the adjustment are performed by a fracker balancer (module).
	These limitations comprise at least a practical application of an abstract idea and significantly more than the abstract idea itself.

Allowable Subject Matter

Claims 10 and 12-18 are allowed.

The following is an examiner’s statement of reasons for allowance: The prior art does not disclose, either alone or in combination, the elements of the independent claims.
The claims recite the processing of a notional-based buy order from a client comprising a fractional share component and processing the fractional share component on a FIFO basis through a queue. When the order reaches the top of the queue the fractional share component is recalculated and the recalculated amount is sent to a second queue after a trade of a whole share component of the buy order is executed through a broker. If the fractional share component amount is held in a fractional shares database the fractional share component amount is purchased from the fractional shares database (inventory). The fractional share component is then adjusted in terms of the amount of the notional-based buy order and reported to the first participant. The buy of the shares and the adjustment are performed by a fracker balancer (module).

The closest prior art is:
Walia US 8,751,359 which describes the trading of fractional shares in real-time. Per the abstract, at least, which recites:
	A system and method for conducting security transactions provides a system with a client device with a client interface, an inventory account and a trading engine. The trading engine processes a client buy, sell, sell short or buy to cover order.
The trading engine enables a trading of fraction shares in real time as well as reduces a frequency of orders sent to market by executing principal trades against the inventory account.

	Breen (6,615,188)
	ABSTRACT
A trading server collects orders from a plurality of order terminals. Orders are aggregated by transaction type, such as buy or sell types, and by issuer. The combined orders are executed as a single transaction on an exchange.

FIG. 2 is a flowchart of one process executed by a trading server to effect a buy trade. That flowchart describes the workflow for executing a BUY order by a customer. Each customer places an order (usually in dollars) to buy a 5 particular stock. That order is aggregated with other customer orders to yield a total dollar amount that must be bought for a particular stock. Transaction Server 50 does the aggregation and then gets a real-time stock quote from quote and research server 80. This quote is then used to calculate 10 the number of shares that must be purchased to fully invest customer monies. A BUY order for this number of securities is sent to FIX-protocol exchanger 65, which translates the BUY order into the Financial Information eXchange protocol needed by executor 68. Exchanger 65 sends the order to 15 trade executor 68, which then executes the order on market 40 and completes the transaction and sends back a FIX message with the execution details to exchanger 65. Exchanger 65 translates this message and sends the details to transaction server 50. If the actual execution price on the 20 stock exchange is different than the quote obtained at the time the order was placed, transaction server 50 reprices and buys again until fully invested. Once fully invested, transaction server 50 allocates the shares purchased by the customers to their accounts and sends the trade details to the 25 books and records system that is part of the middle office. When the middle office updates its information, transaction server 50 sends a trade confirmation email to the customer.

In some cases, transaction server 50 might effect an additional trade to pick up or sell shares as needed if the transaction price/share was different than the quote. For 55 example, transaction server 50 might get a quote for ABC at $50 per share and purchase two shares to accommodate a combined stock order to buy $100 of ABC stock. If the market price changes between the time of the quote and the time of execution (typically a matter of minutes, seconds or 60 less, but finite and nonzero in any case), then the two shares would cost more or less than $100. For example, if the executed price was $45 per share, only $90 of ABC stock would have been acquired and transaction server 50 would generate a transaction for an additional $10 of ABC stock. 65 Of course, since that $10 would represent a fractional share of ten 45ths in this example, one share would be acquired and the balance, thirty-five 45ths of a share assuming the price did not change again, would be purchased for the facilitation account.

Anders – BuyandHold.com’s low fees come with a significant catch – WSJ

That's because BuyandHold takes orders based on the dollar amount the customer wants to invest, not on a specific number of shares. You tell BuyandHold you want $500 worth of Microsoft , and during one of the broker's trading sessions it buys as much stock as it can at the stock's price at that moment.
It's here that things get a bit complicated.
If Microsoft is trading at $90 a share at the time BuyandHold goes to market, and you've put in an order for $45 worth of stock, you're going to "own" half of a share. The trade, however, went through in full shares, since brokers can't trade in fractional shares.
BuyandHold combines all customer orders for the same security into one trade, and uses its own "facilitation" account to round out the trades into even numbers.
So if 10 BuyandHold customers had orders to purchase Microsoft totaling 1,500.50 shares, BuyandHold would purchase 1,501 shares in the open market during one of its two trading sessions and allocate the shares, in fractions when necessary, to each of the customers.
The extra "half share" BuyandHold retains could be used to complete a future customer order, although customers are charged the going market rate regardless of whether or not BuyandHold rounds out the order with a fraction of a share previously purchased at a different price.
After a trade is executed, the customer receives a confirmation letting the investor know what price the order was filled at, and how many shares -- or fractions of shares -- he owns.

As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”








Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM E RANKINS whose telephone number is (571)270-3465.  The examiner can normally be reached on 9-530 M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bennett Sigmond can be reached on 303-297-4411.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/WILLIAM E RANKINS/Primary Examiner, Art Unit 3694